DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Allowable Subject Matter
Claims 21-27, 29-37 and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 21 and 31, the prior art of record fails to anticipate or render obvious the combined elements/steps of interactive video system that allows a user to choose different traversable paths and additional displaying a text summary of the interactive video and further allowing the user to perform a first and second playthrough and upon completion of the first playthrough dynamically modifying the video metadata, which includes the text summary of the interactive video to include a description of the first interaction and displaying, prior to a second playthrough of the interactive video, the modified text summary to the user via the video information display graphic to influence a second interaction during the second playthrough of the interactive video, wherein a second video path is traversed in response to the second interaction, the second video path being different from the first video path, as recited in the claims.
Referring to independent claims 41-42, see the reasons for allowance of independent claims 21 and 31 and further note the providing of a video library display comprising a visual depictions of information associated with a series of episodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


July 21, 2022